DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 0001 of the specification needs to be updated to reflect the status of the copending application.  The specification cites US Patent Publications (see paragraphs 0039) these publication numbers need to be updated to reflect US Patent numbers where applicable.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second external battery input connector, external controller input connector and the external controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In the drawings, specifically figure 1, there are no input connectors shown each connector is specifically labeled as an output connector 30.  Further, there is no external controller as external controllers are known in the art; there is a base module which could possibly be the external controller however this is unclear based on the claims, drawings and specification. 
Figure 1 also has the base module 14 labeled as 16; an external battery module.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 6 recites a “second external battery input connector” which is specifically configured for coupling the first external battery output connector to receive electrical power.  The specification does not discuss input connectors and the drownings do not show input connectors.  Figure 1 has an output cable 28 and output connector 30 however, no input connectors are shown, therefore the language is indefinite in that it cannot be determined what applicant intends the input connectors to be.  The input connector is also claimed in claims 2, 3 and 6 and are also rejected for the reasons discussed above. 
Claim 1 also recites an external controller; it is unclear what applicant intends the external controller to be.  It could be the base module, or the CTLR found in elements 14 and/or 16 this language is also therefore indefinite. 
Claim 9 recites “controlling, via the second external battery”.  Batteries are passive and not active elements and it is unclear how a battery can do anything more than supply power.  This language is indefinite.  Controllers within each module (CTLR) would have this capability however batteries themselves do not. 
Claims 18-19 recite that the battery monitors charge levels.  Again batteries are passive elements and this language is indefinite.  
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792